DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the limitation “at least one of the indoor unit…is configured… to determine the operation state of the indoor unit”, is indefinite, in context, since it cannot be discerned how the indoor unit is determining the operational state of 
	Regarding Claim 6, the limitation “compare results of at least two of; detecting the first cooling mode indoor unit operation changer, detecting the first heating mode indoor unit operation changer, detecting the second cooling mode indoor unit operation changer, and detecting the second heating mode indoor unit operation changer;” in ll. 6-8 is indefinite, in context, since it cannot be discerned how the results are compared and how the combined results determine whether the indoor unit operation changer is connected to the indoor unit. Further clarification is required
	Regarding Claim 6, the limitation “determine an indoor unit operation changer among the plurality of indoor unit operation changers is connected to the indoor unit based on the compared results” is indefinite, in context, since it cannot be discerned what is being determined? Is the determination related to the indoor unit operation changer being connected to the indoor unit, and if so how is detecting the indoor unit operation changer (110, collection of valves as shown in figure 3) determine a connection? Further, is a detection of the indoor unit operation changer automatically result in the determination or is another step omitted in the determination, wherein from the specification and figures it appears as though the indoor unit operation changer is a collection of valves or hardware components? Further clarification is required.
Claim 14 recites the limitation "the detected changer" in ll. 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the limitation “determine that the detected changer among the plurality of changers is connected to the at least one indoor unit based on making the detections” is indefinite, in context, since it cannot be discerned what is being determined? It is unclear as to how the determination that the detected changer is connected to the indoor unit is based upon the detection of the changer. How is detecting the indoor unit operation changer (110, collection of valves as shown in figure 3) determine the indoor unit is connected to said changer? Further, is a detection of the indoor unit operation changer automatically result in the determination or is another step omitted in the determination, wherein from the specification and figures it appears as though the indoor unit operation changer is a collection of valves or hardware components? Further clarification is required.
	Regarding Claim 18, the limitation “comparing results of at least two of: detecting the first cooling mode unit operation changer, detecting the first heating mode indoor unit operation changer, detecting the second cooling mode indoor unit operation changer, and detecting the second cooling mode indoor unit operation changer…. determining that an indoor unit operation changer among the plurality of indoor unit operation changers is connected to the indoor unit based on the compared results” in ll. 11-14 is indefinite, in context, since it cannot be discerned how the results are compared and how the comparison results in the determination of whether the indoor unit operation changer is connected to the indoor unit. Further clarification is required.
	Regarding Claim 18, the limitation “determining an indoor unit operation changer among the plurality of indoor unit operation changers which is connected to the indoor unit based on the compared results” in ll. 13-14 is indefinite, in context, since it cannot be discerned what is being determined? Is the determination related to the indoor unit operation changer being connected to the indoor unit, and if so how is detecting the 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US PG Pub. 20150034293A1) in view of Jo et al. (EP1691139A2).
	Regarding Claim 1, Takayama discloses an air conditioner (see title) comprising: 
	a control device (202, 206, 203, 204, 205 and valves 56 and 57) including a plurality of indoor unit operation changers (valves, 32, 56 and 57), configured to be set to an operation mode of any one of a cooling mode or a heating mode (“The air-conditioning apparatus according to Embodiment 1 is capable of selecting an operation mode individually for each of indoor units, that is, performing a simultaneous cooling and heating operation”, Para. 28); and 
a plurality of indoor units (31), each of the plurality of indoor units connected to any one of the plurality of indoor unit operation changers (respective valves (32, 56 and 57) as shown in figure 1) and configured to perform an operation of any operation state of a cooling operation or a heating operation (see Para. 28) according to a result of the setting the plurality of indoor unit operation changers (shown in figure 1, wherein the cooling or heating operation of the indoor units are determined by the flow of working fluid through the valves and the corresponding air conditioning system), 
wherein for each indoor unit of the plurality of indoor units, at least one of the indoor unit and the control device is configured to:
	determine the operation mode (operation mode is determined by the controller and sensors, as described in Paras. 28, 34 and 48, and figures 5-6 that schematically display the valve configurations for a set of modes) for each of the plurality of indoor unit 
	determine the operation state of the indoor unit (operation state (heating or cooling) is determined by the controller and sensors, as described in Paras. 28, 34 and 48, wherein the operational state is dictated by the controller in performing heating or cooling based upon the user),
	detect an indoor unit operation changer (respective valves (32, 56 and 57) as shown in figure 1) among the plurality of indoor unit operation changers which was set to the operation mode corresponding to the operation state of the indoor unit (see at least Para. 92, 93 and 98 for an explanation on how the mode is determined/set based upon the sensors and valves); and 
	wherein the cooling mode corresponds to the cooling operation and the heating mode corresponds to the heating operation (see at least Para. 48, 92, 93 and 98 for an explanation on how the mode is determined/set based upon the sensors and valves, wherein the valves are determined to be connected to the unit based upon the temperature measurements and the aforementioned controllers). Takayama fails to disclose at least one of the indoor unit and the control device is configured to determine that the detected indoor unit operation changer is connected to the indoor unit. 
	Jo teaches at least one of the indoor unit (36a-35d indoor unit micro-computers for controlling the indoor units) and the control device (38) is configured to determine that the detected indoor unit operation changer is connected to the indoor unit wherein a cooling mode corresponds to a cooling operation and a heating mode corresponds to a a plurality of indoor units and a mode converter having a plurality of heating valve-cooling valve sets for controlling refrigerant flowing into the indoor units, includes: changing opened and closed states of one heating valve-cooling valve set out of the plural heating valve-cooling valve sets during the operation of the system; detecting the indoor unit having a heat exchanger, the temperature of which varies corresponding to the change of the opened and closed states of the heating valve-cooling valve set; and determining, when the indoor unit having the heat exchanger, the temperature of which varies, matches with the heating valve-cooling valve set having the changed opened and closed states thereof, that the connection between the indoor unit having the heat exchanger, the temperature of which varies, and the heating valve-cooling valve set, having the changed the
opened and closed states thereof, is normal”, abstract, underlined for emphasis).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takayama with at least one of the indoor unit and the control device is configured to determine that the detected indoor unit operation changer is connected to the indoor unit, as taught by Jo, the motivation being to determine that the connections between the indoor units and the outdoor unit is proper thusly avoiding failure of the system through excessive pressure or leaking refrigerant.        
	Regarding Claim 2, Takayama further discloses at least one of the indoor unit and the control device is further configured to: 
	detect an indoor unit operation changer (valves (32a, 56a and 57a), wherein the detection of the valve is required when the controller operates said valve) among the 
	detect an indoor unit operation changer (valves (32a, 56a and 57a), wherein the detection of the valve is required when the controller operates said valve) among the plurality of indoor unit operation changers which was set to the heating mode when the indoor unit (31a) performs the heating operation (shown schematically in figure 5).
	Regarding Claim 3, Takayama further discloses at least one of the indoor unit and the control device is further configured to select a first cooling mode indoor unit operation changer (valves (32a, 56a and 57a, as show schematically in figure 6, wherein the selection of the valve is required when the controller operates said valve) and a first heating mode indoor unit operation changer (valves (32d, 56d and 57d, as shown schematically in figure 6, wherein the selection of the valve is required when the controller operates said valve) among the plurality of indoor unit operation changers. 
	Regarding Claim 4, Takayama further discloses at least one of the indoor unit and the control device is further configured to: 
detect the first cooling mode indoor unit operation changer (valves (32a, 56a and 57a, as show schematically in figure 6, wherein the detection of the valve is required when the controller operates said valve) among the plurality of indoor unit operation changers when the indoor unit performs the cooling operation (shown in figure 6), and 
detect the first heating mode indoor unit operation changer (valves (32d, 56d and 57d, as shown schematically in figure 6, wherein the detection of the valve is required when the controller operates said valve) among the plurality of indoor unit operation changers when the indoor unit performs the heating operation (“It is assumed here that the indoor units 2a, 2b, and 2c perform a cooling operation and the indoor unit 2d performs a heating operation by way of example”, Para. 74).
	Regarding Claim 5, Takayama further discloses at least one of the indoor unit and the control device is further configured to select, among the plurality of indoor unit operation changers, a second cooling mode indoor unit operation changer (valves (32b, 56b and 57b, as show schematically in figure 6)) and a second heating mode indoor unit operation changer (valves (32c, 56c and 57c, as show schematically in figure 5)) that are different from the first cooling mode indoor unit operation changer and the first heating mode indoor unit operation changer, respectively (the different valve configurations are selected based upon the different modes selected by the controller, wherein depending on the mode the valves (32a-d, 56a-d and 57a-d) are configured for heating or cooling).
	Regarding Claim 14, Takayama discloses a control device comprising: 
	a plurality of branch ducts (shown in figure 1, being the ducts that connect to the valves (56-59)); 
	a plurality of changers (valves, 32, 56 and 57) configured to change an operation of at least one indoor unit connected to at least one of the plurality of branch ducts to any one of a cooling operation and a heating operation (“The air-conditioning apparatus according to Embodiment 1 is capable of selecting an operation mode individually for each of indoor units, that is, performing a simultaneous cooling and heating operation”, Para. 28); and 
	a controller (202, 206, 203, 204, 205) configured to: 

determine the operation mode (operation mode is determined by the controller and sensors, as described in Paras. 28, 34 and 48, and figures 5-6 that schematically display the valve configurations for a set of modes) for each of the plurality of indoor unit operation changers (respective valves (32, 56 and 57), see figure 1 for the connections between the valves and the indoor units, wherein the determination is made in setting the mode (cooling, heating cooling main or heating main)), wherein the operation mode is any one of a cooling mode or a heating mode (“The air-conditioning apparatus according to Embodiment 1 is capable of selecting an operation mode individually for each of indoor units, that is, performing a simultaneous cooling and heating operation”, Para. 28),
detect one changer among the plurality of indoor unit operation changers which was set to the cooling mode (valves (32a, 56a and 57a), wherein the detection of the valve is required when the controller operates said valve) when the at least one indoor unit performs the cooling operation (operation mode is determined by the controller and sensors, as described in Para 48, see at least Para. 92, 93 and 98 for an explanation on how the mode is determined/set based upon the sensors and valves and figure 6 that schematically displays the valve configuration for the aforementioned mode), 
	detect one changer among the plurality of indoor unit operation changers which was set to the heating mode (valves (32a, 56a and 57a), wherein the detection of the 
	Jo teaches determining that the detected changer among the plurality of changers is connected to the at least one indoor unit based on making the detections (“a plurality of indoor units and a mode converter having a plurality of heating valve-cooling valve sets for controlling refrigerant flowing into the indoor units, includes: changing opened and closed states of one heating valve-cooling valve set out of the plural heating valve-cooling valve sets during the operation of the system; detecting the indoor unit having a heat exchanger, the temperature of which varies corresponding to the change of the opened and closed states of the heating valve-cooling valve set; and determining, when the indoor unit having the heat exchanger, the temperature of which varies, matches with the heating valve-cooling valve set having the changed opened and closed states thereof, that the connection between the indoor unit having the heat exchanger, the temperature of which varies, and the heating valve-cooling valve set, having the changed the opened and closed states thereof, is normal”, abstract, underlined for emphasis, wherein Jo discloses determining if the valves are properly connected to the indoor unit based upon the detected setting of the valves and the corresponding temperature of the indoor unit).

	Regarding Claim 15, Takayama discloses determining an operation state of an indoor unit, wherein the operation state is any one of a cooling operation or a heating operation (operation state (heating or cooling) is determined by the controller and sensors, as described in Paras. 28, 34 and 48, wherein the operational state is dictated by the controller in performing heating or cooling based upon the user),
determining an operation mode of each of a plurality of indoor unit operation changers configured to be connectable to the indoor unit wherein the operation mode is any one of a cooling mode or a heating mode (shown in figures 5 and 6, relative to the respective modes of operation, wherein the indoor units are shown to be in either a cooling or heating mode); 
	detecting an indoor unit operation changer among the plurality of indoor unit operation changers which was set to the operation mode corresponding to the operation state of the indoor unit (valves (32a, 56a and 57a), shown in figures 5 and 6, wherein the respective indoor unit (31a) is shown to be in either a cooling or heating mode based upon the controller programming the mode of operation). Takayama fails to disclose determining that the detected indoor unit operation changer is connected to the indoor unit. 
a plurality of indoor units and a mode converter having a plurality of heating valve-cooling valve sets for controlling refrigerant flowing into the indoor units, includes: changing opened and closed states of one heating valve-cooling valve set out of the plural heating valve-cooling valve sets during the operation of the system; detecting the indoor unit having a heat exchanger, the temperature of which varies corresponding to the change of the opened and closed states of the heating valve-cooling valve set; and determining, when the indoor unit having the heat exchanger, the temperature of which varies, matches with the heating valve-cooling valve set having the changed opened and closed states thereof, that the connection between the indoor unit having the heat exchanger, the temperature of which varies, and the heating valve-cooling valve set, having the changed the opened and closed states thereof, is normal”, abstract, underlined for emphasis).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takayama with at least one of the indoor unit and the control device is configured to determine that the detected indoor unit operation changer is connected to the indoor unit, as taught by Jo, the motivation being to determine that the connections between the indoor units and the outdoor unit is proper thusly avoiding failure of the system through excessive pressure or leaking refrigerant.        
Regarding Claim 16, Takayama discloses the detecting the indoor unit operation changer among the plurality of indoor unit operation changers corresponds to the operation state of the indoor unit includes at least one of: 
	detecting an indoor unit operation changer among the plurality of indoor unit operation changers which was set to the cooling mode when the indoor unit performs the cooling operation (valves (32a, 56a and 57a, as show schematically in figure 6, wherein the detection of the valve is required when the controller operates said valve); and 
	detecting an indoor unit operation changer (valves (32d, 56d and 57d, as shown schematically in figure 6, wherein the detection of the valve is required when the controller operates said valve) among the plurality of indoor unit operation changers which was set to the heating mode when the indoor unit performs a heating operation (“It is assumed here that the indoor units 2a, 2b, and 2c perform a cooling operation and the indoor unit 2d performs a heating operation by way of example”, Para. 74).
	Regarding Claim 17, Takayama discloses the detecting an indoor unit operation changer among the plurality of indoor unit operation changers includes: 
	selecting a first cooling mode indoor unit operation changer among the plurality of indoor unit operation changers be set to the cooling mode (valves (32a, 56a and 57a), as show schematically in figure 6 performing a cooling operation, wherein the detection of the valve is required when the controller operates said valve); and 
	detecting the first cooling mode indoor unit operation changer when the indoor unit performs the cooling operation (show schematically in figure 6, wherein the valves 
	detecting a first heating mode indoor unit operation changer among the plurality of indoor unit operation changers other than the first cooling mode indoor unit operation changer when the indoor unit performs the heating operation (the valves (32d, 56d and 57d) are detected by the controller as the valves are being controlled to perform the heating operation).

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
	On Pg. 15 of the Arguments, the Applicant states, “Takayama merely discloses adjusting an amount refrigerant provided to an indoor unit 2 by adjusting an opening degree of an expansion valve 32. Takayama does not teach or suggest detecting that the operation mode of an indoor unit operation changer corresponds to an operation state of the indoor unit, where the cooling mode of the indoor unit operation changer corresponds to the cooling operation of the indoor unit and the heating mode of the indoor unit operation changer corresponds to the heating operation of the indoor unit. 
Accordingly, Takayama does not teach or suggest detect an indoor unit operation changer among the plurality of indoor unit operation changers which was set to the operation mode corresponding to the operation state of the indoor unit, and determine that the detected indoor unit operation changer is connected to the indoor unit, wherein the cooling mode corresponds to the cooling operation and the heating mode corresponds to the heating operation as recited in Claim 1.” The Examiner respectfully disagrees. The connection between the indoor unit and the valve is directly determined as the valves are being operated to influence the temperature output of the connected indoor heat exchanger. This parallels the Applicant’s previously submitted statement, whereas the Applicant states that a connection is “based on the detected operation mode of one of the valves corresponding to an operation of one of the indoor units”, whereas the operation of the indoor unit directly implicates the connection of said indoor unit and any other initiated control

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PAUL ALVARE/Primary Examiner, Art Unit 3763